DECISION.
The net income subject to normal tax should be computed as follows:
a. Business income-$13, 750. 89
b. Rental income_ 9,227. 93
22,978. 82
Less losses-$4, 632. 50
Deductions_ 8, 858. 64
- 13,491.14
Net income subject to normal tax. 9.487. 68
*502In the computation of net income subject to surtax there should be added dividends as above set forth and interest on Liberty bonds, if any, subject to tax. Final decision will be settled on consent or on 10 days’ notice in accordance with Eule 50.